UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6111


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ELEAZAR CORTES GUERRERO, a/k/a Cat,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:11-cr-00208-FL-1)


Submitted:   May 21, 2015                     Decided:   May 26, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eleazar Cortes Guerrero, Appellant Pro Se.    Jennifer P. May-
Parker, Assistant United States Attorney, William Glenn Perry,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Eleazar Cortes Guerrero appeals the district court’s order

denying    his     motion     for   a     sentence    reduction          pursuant   to

18 U.S.C. § 3582(c)(2) (2012).                 We review the district court’s

decision for an abuse of discretion.                United States v. Munn, 595
F.3d 183, 186 (4th Cir. 2010).                  We do not find any abuse of

discretion as the record justifies the district court’s decision

not to reduce Guerrero’s sentence, as it properly considered

Guerrero’s post-sentencing conduct pursuant to U.S. Sentencing

Guidelines Manual § 1B.10, cmt. n. 1(B)(iii) (2014).

     Accordingly,        we   affirm     the    district    court’s      order.      We

dispense    with       oral   argument     because        the    facts     and    legal

contentions      are   adequately       presented    in    the   materials       before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                          2